Talcott, J.:
The plaintiff was a sub-contractor, under Thomas Reynolds, for labor and materials furnished in the erection of a certain “ fire bell tower,” in the city of Brooklyn, for the erection of which the city had contracted with Reynolds. The proceeding is under the mechanics’ lien law. The complaint avers that the tower in question is owned and held and used by the city for public purposes. The complaint seeks to establish and enforce a lien on said bell tower. The city of Brooklyn demurred to the complaint. The demurrer was sustained at the Special Term, and this appeal is from the order sustaining the demurrer.' The property held by a municipality *74which is a branch of the government, for specific public uses, is held in trust for governmental purposes, and cannot be permitted to be taken by an individual for the satisfaction of his private claim, without interfering with the discharge of the d.uties of the government, and the performance of its public functions. Such interference cannot be permited under color of general laws, intended to secure tlie application of tbe property of a debtor to the satisfaction of the claims of creditors. (Denio, J., in Darlington v. The Mayor, 31 N. Y., 164.) And the precise case of an attempt to subject property held by a city for a specific public use to tbe operation of a mechanics’ lien law, was denied in the case of Brinckerhoff v. The Board of Education, which arose in the New York Common Pleas (37 How. Pr., 499), and the decision was afterward affirmed under the title of Poillon v. The Mayor (47 N. Y., 666).
The order of the Special Term sustaining the demurrer is affirmed.
Present— Barnard, P. J., Talcott and Pratt, JJ.
Order sustaining demurrer affirmed, with costs.